DETAILED ACTION

	The Examiner notes the following is largely a duplicate of the Notice of Allowance mailed 06/13/2022 with the exception of the removal of the drawing objection. It is noted that the after reconsidering the submitted fig.4c the array is in fact a non-grid type and the particular non-shared trench limitation of the claims is in fact depicted.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the cancellation of claims 23, 24, 30, 31, 37 and the addition of claims 41-45.
Claim Rejections - 35 USC § 112
	The previous 112a rejections are withdrawn in view of the current amendments.
Specification
	The specification amendment is accepted.
Response to Arguments
	The Examiner agrees that the currently amended claims differentiate from the art of record as well as correct for the previously noted 112a rejections.
Allowable Subject Matter
Claims 21, 22, 25-29, 32-36, 38-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Please refer to the Final office action of 04/05/2022 for reasons of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828